DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 - 14, 28, and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The rejections are maintained for the reasons of record, as the claims merely set forth details of a physiological process, not details of the “measuring” step of the method. This is clear from the claim text, as each claim clearly indicates that the claim refers to a process in which a substance is “catalyzed… by the individual.” Applicant’s comments with regard to this detail in the Affidavit filed 12 July 2022 are noted, but the comments do not address how the claim limitations further limit the “measuring” step of the method as they merely refer to the same detail of the substance being catalyzed “by the individual.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 11, 13 - 15, and 27 - 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The rejection is hereby maintained. As previously indicated, the claim(s) recite(s) steps for “comparing” a measurement result to a preset threshold. As amended, the comparison result may be analyzed by a medical provider to provide additional measurements or therapy to the monitored subject. This judicial exception is not integrated into a practical application because with regard to Revised step 2A, an exception is present as noted, and with regard to Revised step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, based on the high level of generality/nominal nature of “measuring a thiocyanate level”, one must conclude that this step does not impose a meaningful limitation onto the claim scope, as the step does not constitute use of the exception in the context of “a particular machine”.  Instead, their high level of generality merely points to a generalized data gathering being undertaken.  Likewise, the claim(s) does/do not include additional elements/steps that are sufficient to amount to significantly more than the judicial exception because the high level and broad renditions regarding the measuring indicate that no specific sensors are required, but rather any known technique for assessing the thiocyanate level may be utilized for obtaining the information. The amended language of providing an additional assessment/therapy based on the comparing result is indicative of a post-solution activity that does not rise to the level of integration into a practical application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 11, 13 - 15, and 27 - 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena-Pereira et al. (“Paper-based analytical device…”) in view of Kirman et al. (“Biomonitoring Equivalents for cyanide”). As applicant recognizes (originally filed specification in the “Color Calibration Curve” portion at paragraphs [0068] - [0074]), Pena- Pereira teach an arrangement for measuring thiocyanate in a subject’s saliva. As discussed in the article, the sensor is utilized consistent with the “measuring” step details of claims 1, 5 - 11, 13 - 15, 27, 28, 31, and 32. As such, Pena- Pereira et al. teach all of the features of the claimed invention except for comparing the measurement results to a preset thyiocyanate level or providing a medical assessment responsive thereto. Kirman et al. recognize the usefulness of measuring equivalents for cyanide for determining a subject’s exposure to cyanide (Figure 1; Introduction), including to monitor thiocyanide levels as a useful equivalent. Further, Kirman et al. disclose a variety of categories of exposure and corresponding physiological effects/toxicity values (Table 1), as well as considerations for converting exposure information and measured equivalents (Methods section 2.2; Table 3; Figures 3 - 5). As such, in determining applications of the measurement system of Pena- Pereira et al., Kirman et al. indicate that it may be used for identifying a variety of cyanide exposure paths through evaluation of a measured equivalent, as Pena- Pereira et al. is suitable for measuring levels of a cyanide equivalent (thiocyanate) and Kirman et al. teach that this information may be used for medical diagnostic purposes to determine exposure effects and discloses a manner to correlate the measured equivalent level to the exposure level (Introduction; Conclusion) and therefore it would have been within the skill level of the art before the effective filing date of the claimed invention to use the measurement device of Pena- Pereira et al. consistent with the direction provided by Kirman et al.. Further, a medical professional with this information would be able to recognize dangerous situations for the patient when the measured level was above an established threshold and perform additional testing or initiate therapy, consistent with corresponding levels discussed in Kirman et al. and known medial practice, since it has generally been held to be within the skill level of the art to perform steps, in their intended manner, consistent with their generally known uses.
Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive. With regard to the rejection under 35 USC 101, the rejection is maintained. The statement of the rejection has been modified to address the amended claim text. In summary, the amendment serves to recite a post solution activity but does not provide integration of the exception into a practical application.
Applicant’s arguments with respect to the prior art rejection of claim(s) 1 - 11, 13 - 15, and 27 - 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the Terminal Disclaimer filed with the response was approved and has overcome the Double Patenting rejection.
Allowable Subject Matter
Claims 16 - 26 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791